PER CURIAM.
From a judgment o,f conviction for the offense of grand larceny this appeal was taken. This court, after having examined the record and briefs and having heard argument of counsel, has concluded that in the light of the evidence adduced and the rulings of the trial court, no reversible error has been made to appear.
The conviction was based on circumstantial evidence. Without stating and reviewing the evidence, which we feel would serve no useful purpose, we have concluded that the evidence presented at the trial adequately supported the verdict and was sufficient to meet the requirement for circumstantial evidence that it be consistent with guilt of the accused and be inconsistent with his innocence. See Chason v. State, 148 Fla. 540, 4 So.2d 691.
The judgment appealed from is hereby affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.